DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4 are pending and are rejected.   

Priority

    PNG
    media_image1.png
    178
    833
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The 371(c) date of this application is April 8, 2020, since this is the date the all of the 371(c)(1) and (c)(2) requirements were met (e.g., the filing of an English translation of the specification). Currently, the effective filing date afforded to the application is March 14, 2018 (the international filing date), since the foreign priority papers are not in the English language.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Specification
The specification amendment filed on 10/11/2019 is objected to under 35 U.S.C. 132(a)
 because it introduces new matter into the disclosure.  Specifically, the following new phrase on page 1 is not supported by the application as filed on 3/14/2018 (as evidenced by the English translation filed on 4/8/2020): “each of which is incorporated here by reference in entirety.”  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  See MPEP 211.02 and MPEP 201.06(c)(IV). PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to 371 applications.  This objection may be overcome by deleting the aforementioned phrase. 
The specification is objected to for containing blurry structures for formula (II) through (VIII). See page 3. Appropriate correction is required.
	
Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 is missing a sentence-ending period. 
Claim 2 is objected to for containing blurry structures for formula (II) through (VIII). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the treatment of phenylketonuria, does not reasonably provide enablement for the prevention of phenylketonuria. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." In In re Wands, 8 USPQ2d 1400 (1988), the factors to be considered in determining whether a disclosure meets the enablement requirement are discussed below:
The Nature of the Invention and Breadth of the Claims
Claims 1-4 are drawn to a method of treating and/or preventing phenylketonuria, wherein the method comprises administering berberine or a metabolite thereof or a pharmaceutically acceptable salt thereof. 
The State of the Prior Art and the Predictability or lack thereof in the art
At the time the invention was filed, there were no methods or drugs available for preventing phenylketonuria, though various therapeutic treatment methods were widely available according to Official Notice.
In general, pharmacology is a very unpredictable area.  In cases involving physiological activity, as in this case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). Given that there were no previous methods of preventing phenylketonuria, there was a high degree of unpredictability in the area at the time.
The Amount of Guidance Present and Presence/Absence of Working Examples
The specification does not provide any guidance for determining which particular patient population would be susceptible to developing phenylketonuria. Also lacking are data showing that the claimed compounds are capable of preventing phenylketonuria. The data reported by the specification (e.g,. in the Figures) indicate the compounds can treat phenylketonuria, but not prevent it.
Conclusion
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.  Given the lack of success in the prior art in preventing phenylketonuria and the lack of evidence in the specification surrounding prevention, the skilled worker would be tasked with undue experimentation in trying to prevent phenylketonuria using the compounds. This rejection may be overcome by deleting “preventing and/or” from line 1 of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. “Phenylketonuria: An Inborn Error of Phenylalanine Metabolism.” Clin. Biochem. Rev. 2008, 29, 31-41 in view of Sharique et al. “Berberine-induced pigment dispersion in Bufo melanostictus melanophores by stimulation of beta-2 adrenergic receptors.” J. Recept. Signal. Transduct. Res. 2014, 34, 15-20.
Williams teaches “untreated PKU is associated with abnormal phenotype which includes [] poor skin pigmentation” because “decreased or absent PAH activity can lead to a deficiency of Tyr and its downstream products, including melanin.” See Abstract and page 34 (“Clinical Manifestations of PKU”).
Williams does not teach using berberine to treat phenylketonuria (“PKU”) or any symptoms associated with the disease.
Sharique et al. found that “root extracts containing the active compound berberine can be used as novel candidates for the treatment of vitiligous skin conditions” because “berberine is a powerful melanogenic agent, as it induced a physiological melanophore dispersion effect.” Page 16 (left column) and page 17 right column.
Since Williams teaches poor skin pigmentation is a symptom of PKU, A PHOSITA would have been motivated by Sharique to use berberine for improving skin pigmentation in subjects having PKU because “berberine is a powerful melanogenic agent” “for the treatment of vitiligous skin conditions.” (Sharique page 16 (left column) and page 17 (right column.) A PHOSITA would have had a reasonable expectation that berberine would successfully treat hypopigmentation in PKU patients because berberine is touted as being “a powerful melanogenic agent.” The combined teaches of Williams and Sharique would have rendered the claimed method of treating PKU, comprising administering to a subject an effective amount of berberine; wherein PKU is inherently caused by elevated phenylpyruvate in the blood as is well-known in the art according to the instant specification. See page 1 (“Phenylketonuria [] is caused by the defect of phenylalanine hydroxylase in the metabolic pathway of phenylalanine[]. This results in accumulation of phenylalanine and phenylpyruvate.”). 


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. “Phenylketonuria: An Inborn Error of Phenylalanine Metabolism.” Clin. Biochem. Rev. 2008, 29, 31-41 in view of Rahimi-Madiseh et al. “Berberis vulgaris: specifications and traditional uses.” Iran J. Basic. Med. Sci. 2017, 20, 569-587.
Williams teaches “untreated PKU is associated with abnormal phenotype which includes [] poor skin pigmentation” because “decreased or absent PAH activity can lead to a deficiency of Tyr and its downstream products, including melanin.” See Abstract and page 34 (“Clinical Manifestations of PKU”).
Williams does not teach using berberine to treat phenylketonuria (“PKU”) or any symptoms associated with the disease.
Rahimi-Madiseh et al.  teaches berberine is the “most important” alkaloid found in B. vulgaris, which has been used to “cure [] skin pigmentation”. (Pages 569-570 bridging paragraph and page 580, for example.)
Since Williams teaches poor skin pigmentation is a symptom of PKU, A PHOSITA would have been motivated by Rahimi-Madiseh to use berberine for improving skin pigmentation in subjects having PKU because berberine has been used to “cure [] skin pigmentation” (Rahimi-Madiseh page 580). A PHOSITA would have had a reasonable expectation that berberine would successfully improve pigmentation in PKU patients because berberine has been previously used for treating skin pigmentation. The combined teaches of Williams and Rahimi-Madiseh would have rendered the claimed method of treating PKU, comprising administering to a subject an effective amount of berberine; wherein PKU is inherently caused by elevated phenylpyruvate in the blood as is well-known in the art according to the instant specification. See page 1 (“Phenylketonuria [] is caused by the defect of phenylalanine hydroxylase in the metabolic pathway of phenylalanine[]. This results in accumulation of phenylalanine and phenylpyruvate.”). 

Conclusion
No claims are allowed.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626